1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6    MARCEL D. THOMPSON,                              Case No. 3:17-cv-00330-MMD-WGC
7                                      Petitioner,
           v.                                                        ORDER
8

9    ISIDRO BACA, et al.,
10                                 Respondents.
11

12          Petitioner Marcel Thompson’s proper person motion/letter requesting copies (ECF
13   No. 18) is granted pursuant to 28 U.S.C. § 2250, and the Clerk is requested and directed
14   to send petitioner copies of ECF Nos. 1-1, 7, 8, 14 and 17 along with a copy of the current
15   docket sheet. Ordinarily, a represented party should communicate with the Court and
16   Clerk only through counsel and/or should seek copies from counsel. However, it appears
17   from Mr. Thompson’s filing that he lost his file materials with his contact information for
18   counsel during institutional moves.
19

20          DATED THIS 19th day of November 2018.
21

22

23                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
